Case: 15-60119      Document: 00513160515         Page: 1    Date Filed: 08/19/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-60119                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                          August 19, 2015
DOCTOR DAVID BRUCE ALLEN,                                                  Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

JACKSON COUNTY, MISSISSIPPI, By and through its Board of
Supervisors, in their official and individual capacities,

              Defendant - Appellee




              Appeals from the United States District Court for the
                        Southern District of Mississippi
                             USDC No. 1:12-CV-57


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
       Plaintiff Dr. David Bruce Allen appeals the summary judgment granted
in favor of defendant Jackson County, Mississippi. The appeal is utterly
meritless and could be rejected on numerous grounds. For the sake of brevity,
we note only the most obvious.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60119    Document: 00513160515     Page: 2   Date Filed: 08/19/2015



                                 No. 15-60119
      Dr. Allen’s briefs do not include a single citation to record evidence, and
he has therefore “waived [his] contention on appeal that an issue of material
fact precludes the grant of summary judgment.” Timberlake v. Teamsters Local
Union No. 891, 428 F. App’x 299, 302 (5th Cir. 2011); see also Fed. R. App. P.
28(6), (8)(A). Rather than record evidence, Dr. Allen repeatedly cites to the
pleadings to support his version of the facts. Thus, his failure to cite record
evidence also demonstrates that summary judgment was proper. See Abarca
v. Metro. Transit Auth., 404 F.3d 938, 940 (5th Cir. 2005) (“The non-movant
must go beyond the pleadings and come forward with specific facts indicating
a genuine issue for trial to avoid summary judgment.”)
      Viewed individually, Dr. Allen’s arguments fare no better. Dr. Allen
appears to argue that claims brought under 42 U.S.C. sections 1983, 1985, and
1986 should have survived summary judgment.
      Dr. Allen’s § 1983 claim is based on alleged false imprisonment and
requires a showing he was arrested absent probable cause. Haggerty v. Texas
S. Univ., 391 F.3d 653, 655 (5th Cir. 2004). Because, a judge issued an arrest
warrant, a grand jury returned an indictment, and after a habeas corpus
hearing, a second judge found “sufficient probable cause” supporting his arrest,
Dr. Allen rightly concedes he must show that the deliberations of these
intermediaries “‘were in some way tainted by the actions of the defendant.’”
Cuadra v. Houston Indep. Sch. Dist., 626 F.3d 808, 813 (5th Cir. 2010) (quoting
Hand v. Gary, 838 F.2d 1420, 1428 (5th Cir. 1988)). “[M]ere allegations of
‘taint,’ without more, are insufficient to overcome summary judgment.” Id.
(quoting Taylor v. Gregg, 36 F.3d 453, 457 (5th Cir. 1994), overruled on other
grounds by Castellano v. Fragozo, 352 F.3d 939, 949 (5th Cir. 2003) (en banc).
      Even assuming no probable cause existed when Dr. Allen was arrested,
his claim fails. Under the circumstances of this case, Dr. Allen needed to
present admissible evidence that the defendants “knowingly withheld”
                                       2
     Case: 15-60119        Document: 00513160515          Page: 3     Date Filed: 08/19/2015



                                        No. 15-60119
material facts from the three intermediaries involved in his case. See id. at
813–14. There is no evidence, however, regarding the defendant’s role in these
proceedings and therefore no evidence of knowing nondisclosure.                           More
fundamentally, the purportedly withheld material facts—alleged coercion of
witnesses and an alleged police plot to “get” Dr. Allen—are themselves wholly
unsupported by evidence. 1 Summary judgment on this issue was proper.
       Dr. Allen cannot complain regarding the dismissal of his § 1985 claim
because, in opposing the motion for summary judgment, he asserted that
“there remains but two simple and straight forward causes of action,” claims
under sections 1983 and 1986, and confirmed “[n]o other state or federal law
claims remain.” The § 1985 claim was abandoned and cannot be revived.
       Because Dr. Allen previously abandoned his § 1985 claim, his § 1986
claim necessarily fails. See Webb v. Owens, 308 F. App’x 775, 776 (5th Cir.
2009) (“In his reply brief, Webb abandoned his § 1985(2) conspiracy claim.
Because a § 1986 claim is dependent upon the existence of a § 1985 claim, the
district court’s dismissal of Webb’s § 1986 claim is affirmed.”); see also
Hamilton v. Chaffin, 506 F.2d 904, 914 (5th Cir. 1975). In addition to noting
the interdependency of Dr. Allen’s § 1985 and § 1986 claims, the district court
also ruled Dr. Allen could not “satisfy the ‘two or more persons’ element of a
prima facie case under § 1985.” Dr. Allen rightly concedes that a conspiracy
must involve two or more persons. See Hilliard v. Ferguson, 30 F.3d 649, 653


       1  For example, Dr. Allen alleges that the Jackson County “Sheriff summoned his
Deputies, . . . and told them to ‘get him,’ (i.e. Dr. Allen).” The ostensible evidentiary support
for this allegation is Dr. Allen’s “answers to Interrogatories” which were apparently not even
made part of the record on appeal. Dr. Allen’s reference to his “answer to Interrogatories” is
accompanied by an enigmatic citation: “attached to ROA. 698.” Dr. Allen’s opposition to the
motion for summary judgment begins on page 698 of the record and no “answers to
Interrogatories” appear attached. We will not scour the record in search of them. In any
event, Dr. Allen’s speculation (or fantasy) about what took place behind closed doors has no
evidentiary value. Likewise, Dr. Allen’s promise that one of the deputies “would attest to”
the plot to “get him” is no evidence at all.
                                               3
    Case: 15-60119    Document: 00513160515     Page: 4   Date Filed: 08/19/2015



                                 No. 15-60119
(5th Cir. 1994). Accordingly, and for the first time, he argues that his sister
and brother-in-law conspired with the county sheriff to fabricate criminal
charges against him. “A party cannot raise a new theory on appeal that was
not presented to the court below.” Capps v. Humble Oil & Ref. Co., 536 F.2d
80, 82 (5th Cir. 1976). Dr. Allen’s reliance on this new theory is unavailing.
      AFFIRMED.




                                       4